                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD SOUTNER & JANELLE                         :
SOUTNER,                                         :
         Plaintiffs                              :           No. 1:17-cv-02178
                                                 :
               v.                                :           (Judge Kane)
                                                 :
COVIDIEN, LP,                                    :
           Defendant                             :

                                             ORDER

       AND NOW, on this 26th day of October 2018, upon consideration of Defendant’s

motion to dismiss (Doc. No. 12), IT IS ORDERED THAT Defendant’s motion to dismiss

(Doc. No. 12) is DENIED without prejudice. IT IS FURTHER ORDERED THAT Plaintiffs

shall file a second amended complaint, in accordance with the Memorandum entered

concurrently with this Order, within thirty (30) days of the date of this Order. See L.R. 15.1(a).



                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Middle District of Pennsylvania
